Case 1:18-cv-11053-LLS Document 2 Filed 11/26/18 Page 1 of 7

 

 

 

UNITED STATES DISTRICK COURT] 7110:
SOUTHERN DISTRICT OF NEW YORK

Teka, Tei oasentos

 

Write the full name of each plaintiff. (To be filled out by Clerk’s Office)
-against- COMPLAINT
(Prisoner)

fad O . ‘
NN Pb , Boor SV, OfReac John ,
0 you want a jury trial?
Dos AV EES ANH i Ate C8410 otf | dev Tohw Yes No
Oy) postil oer Sone
bow, Chen Austin ole Tere
bsO

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

18 CV 11¢

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 5/6/16

C

es

ne

3
Case 1:18-cv-11053-LLS Document 2 Filed 11/26/18 Page 2 of 7

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

CJ Violation of my federal constitutional rights

Homer:  Evlse eyrossk | Eling False pol cB FEGoct
Il. | PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

ereay vy belo SSonrbos

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

Fy ae
YOCETY
Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

NocMor.s Corrects ony =k stb ot; onl

Current Place of Detention

ayo gilded Rowd

Institutional Address

So BV Cot. OfLso77 |

County, City State Zip Code
ll. PRISONER STATUS

“f. below whether you are a prisoner or other confined person:

Pretrial detainee
[1 Civilly committed detainee
LJ Immigration detainee
CL] Convicted and sentenced prisoner
[] Other:

 

Page 2
Case 1:18-cv-11053-LLS Document 2 Filed 11/26/18 Page 3 of 7

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach

additional pages as necessary.

Defendant 1: Jol Woe?

First Name Last Name Shield #

Keres ny of co
‘Current Job Titletor other identifying information)

Yrows SVU

 

 

 

Current Work Address
2, ‘ E
oeowy NN.
County, City State Zip Code
Defendant2; Cpa Doshi
First Name Last Name Shield #

also ce OST

Current Job Title (or other identifying information)

SHC toifRod Ave Ae 15

 

 

 

Ste! Work Address .

Cran NN. JONES

County, City State Zip Code
Defendant 3: “Vola Ne

First Name Last Name Shield #

bocce ting of: car

Current Job Title (br other identifying information)

trent Work Address

  

 

 

ony NEE

County, City . State Zip Code
Defendant 4: Owes Nos:

First Name Last Name Shield #

hore e Si eure Oke: CC

Current Job Title (dr other identifying information)

Coton NO

 

 

Current Work Address
» ¢
CoCo NAL.
County, City State Zip Code

Page 3
Case 1:18-cv-11053-LLS Document 2 Filed 11/26/18 Page 4 of 7

V. STATEMENT OF CLAIM

hn <geb . 6 it . 4 & ne .
Place(s) of occurrence: JAYS" pyronx wilson Ave Brows , Bron SVO

Date(s) of occurrence: Ae el WL SOs, one POS
v ‘ i
FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

on Tone 3 or yt Crrmon Aust Alled Huet Se
wes gppel. SHE Hey proc eddod +o Plo A felge police’
Goporl Acevst ng ine) of bOina hor Aish” aver A
Mowlli Inter <r was Aoscle: dud Cleveod wilh Bape.
My DNA Habs jo@rt,J tr HHO Syston, Sines Loos”, TE
he Pal oe eh dome how Tole fod aw estighted
Wold eve Neer baew wWronalily svosted rt wes
Asoilles becuse of Le Kepe “pllicABonvs, zt was
| MG DiScavd zed dbp} or Was Not Hor fepst Beane
poy nA lps Net © Mephil, tn ile “Dyva Prom
Wee not) kr

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4
Case 1:18-cv-11053-LLS Document 2 Filed 11/26/18 Page 5 of 7

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

“x wos ‘
pad By AM of  Crvrvtre os \dvdn .

= deve On pepressed pthey tikose Alb OMtts ms

Ps ic wily ARS od Wiikey “Cc wwWAS -—mw lock up

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

§ S, NOS OgQes
Fve man Dollecs

 

 

 

 

 

 

Page 5
Case 1:18-cv-11053-LLS Document 2 Filed 11/26/18 Page 6 of 7

VII. PLAINTIFFE’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

L understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

Lalso understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my

case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

Noten Lov LDto

 

 

 

Dated CAlaintiff’s Signature
Jeera J DELaspartes
First Name Middle Initial Last Name

ot?) ihe rl Rood

Prison Address

Sa Ore S Cok. 6.07) (

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing: ‘ov a eg sith Loy

 

Page 6
 

Case 1:18-cv-11053-LLS Document 2 ..Filed 11/26/18 Page 7 of 7
opsaNtes § U30977

Covectonal =avvsttotionl
N Roh Var oe

we. OCL0 TV wl
5 VE CEI VIE] WV mea: couch cursck.

Soul hEZN “Dsstr\ ok 7 Q NeELo Noy u

   
 

 

 

 

 

NOV 2.6 2018 Soo “Pravl Shert

CLERK'S OFFICE New Nock NY, 10007

 

 

 

 

JENGE ORIGINATED beet poate
IMATE ATA A LALA Som 9 “CEH TCHAD ApH Eg Bonod PEotyeg Eft ef off esd ff oedag ff patpag
AECTIONAL FACILITY

 

 
